Title: To George Washington from Thomas Jefferson, 16 February 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Feb. 16. 93.

Th: Jefferson has the honor to send to the President the copy of a Report he proposes to give in to the H. of Representatives on Monday on the subject of a Petition of John Rogers referred to him.
The President will see by mister Hammond’s letter now inclosed, that he has kindled at the facts stated in Th: J’s report on commerce. Th: J. adds the draught of an answer to him, if the President should think that any answer should be given. it is sometimes difficult to decide whether indiscretions of this kind had better be treated with silence, or due notice. the former perhaps would be best, if it were not that his letter would go unanswered to his court, who might not give themselves the trouble of seeing that he was in the wrong. Th: J. will wait on the President immed⟨iately⟩.
